** CONSULTANT CONTRACT FORMS — AWARDING CONTRACTS ** 60 Ohio St. 60 [60-60], AS AMENDED, REQUIRING STATE AGENCIES AND OTHER STATE ENTITIES TO USE CONSULTANT CONTRACT FORMS AND CONSTRUCTION CONTRACT FORMS DEVELOPED BY THE STATE CONSTRUCTION ADMINISTRATOR, AS APPLIED TO THE BOARD OF REGENTS FOR OKLAHOMA STATE UNIVERSITY AND AGRICULTURAL AND MECHANICAL COLLEGES, 'IS' CONSTITUTIONAL ON ITS FACE. HOWEVER, DEPENDING UPON THE FACTS AND CIRCUMSTANCES IN ANY GIVEN INSTANCE, 60 Ohio St. 60 [60-60] COULD BE UNCONSTITUTIONAL IN ITS APPLICATION IF ITS IMPLEMENTATION INTERFERES WITH OR LIMITS ANY OF THE CONSTITUTIONAL POWERS OF THE BOARD OF REGENTS FOR OKLAHOMA STATE UNIVERSITY AND AGRICULTURAL AND MECHANICAL COLLEGES.  (PROPERTY, REQUIRE ALL STATE ENTITIES TO USE CONSULTANT AND CONSTRUCTION CONTRACT FORMS DEVELOPED BY THE STATE CONSTRUCTION ADMINISTRATOR OF THE OFFICE OF PUBLIC AFFAIRS, PURCHASE OF MATERIALS, AUTHORITY, CONTRACTS, PUBLIC BUILDINGS, PUBLIC FUNDS, SITES) CITE: OPINION NO. 74-186, OPINION NO. NOVEMBER 9, 1959 — REGENTS, ARTICLE VIII, SECTION 8, ARTICLE VI, SECTION 31(A), ARTICLE VI, SECTION 31, ARTICLE V, SECTION 36 (GERALD E. WEIS)